IN THE NEBRASKA COURT OF APPEALS

              MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                       (Memorandum Web Opinion)

                                         STATE V. SMITH


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                                  STATE OF NEBRASKA, APPELLEE,
                                               V.

                                  RONNIE S. SMITH, APPELLANT.


                             Filed April 6, 2021.   No. A-20-534.


       Appeal from the District Court for Lancaster County: JOHN A. COLBORN, Judge. Affirmed.
       Ronnie S. Smith, pro se.
       Douglas J. Peterson, Attorney General, and Siobhan E. Duffy for appellee.


       MOORE, RIEDMANN, and BISHOP, Judges.
       BISHOP, Judge.
                                      I. INTRODUCTION
       Ronnie S. Smith, pro se, appeals from the order of the Lancaster County District Court
denying his motion for postconviction relief without an evidentiary hearing. We affirm.
                                       II. BACKGROUND
                                   1. TRIAL AND DIRECT APPEAL
        To provide context for Smith’s postconviction claims, we note that Smith’s second degree
forgery conviction stemmed from checks he wrote on Ed Erdman’s (Ed) checking account. Ed had
been staying with his son, Lance Erdman (Lance), in Lance’s apartment for a couple years. At one
point, Ed added Lance as an account holder on a checking account, so there were checks printed
that also contained Lance’s name. However, Ed subsequently removed Lance as a joint account
holder, and Lance was only authorized to write checks after asking Ed first. See State v. Smith,



                                              -1-
No. A-18-461, 2019 WL 1749206 (Neb. App. Apr. 16, 2019) (selected for posting to court
website).
        Smith and Lance were neighbors. In October 2016, Smith called 911 for Lance due to an
apparent health emergency. Smith told Lance’s daughter he had some of Lance’s things, such as
Lance’s computer, apartment and mailbox keys, truck keys, car keys, cell phone, and credit card.
In early November, after Lance had died, Smith left Lance’s keys and wallet on a table in Lance’s
apartment after it was requested the items be returned. It was subsequently discovered that checks
had been written on Ed’s bank account, allegedly signed by Lance, but Lance had been in the
hospital on a respirator at the time some checks were dated; some checks were dated after Lance’s
death. Ed had not authorized these checks. At trial, Smith admitted to writing four checks from
Ed’s bank account, but he provided various explanations for why he did so. He also claimed that
Lance had told him to take Lance’s credit card to take care of Ed; however, Smith acknowledged
using Lance’s credit card for items personal to himself and his children because he claimed that
he and his children had been helpful to Ed. Smith stopped using the credit card around the same
time he was confronted about Ed’s checks. See State v. Smith, supra.
        In 2018, following a jury trial, Smith was convicted of second degree forgery. After finding
Smith to be a habitual criminal, the district court sentenced him to 10 to 15 years’ imprisonment.
On direct appeal, Smith claimed the district court erred in admitting certain testimony at trial, the
evidence was insufficient to support his conviction, and his trial counsel was ineffective. This court
affirmed his conviction and sentence in State v. Smith, supra. At the time of his direct appeal,
Smith was represented by different counsel than his trial counsel.
                                        2. POSTCONVICTION
        On March 18, 2020, Smith, pro se, filed a verified motion for postconviction relief asserting
five grounds for relief. In this motion, Smith alleged (1) his conviction and sentence was “void or
voidable” because he “was authorized by one of the individuals named on the check to represent
his interest when signing” the check, (2) he was “actually and legally innocent” because he did not
sign the checks with Ed’s name, (3) he was denied “a meaningful direct appeal” because he was
not allowed to raise certain issues on direct appeal, (4) he received ineffective assistance of trial
counsel, and (5) he received ineffective assistance of appellate counsel. We will more fully set
forth Smith’s individual claims in our analysis below.
        In its responsive pleading, the State motioned the district court to deny Smith’s motion for
postconviction relief without an evidentiary hearing. The State asserted that the first, second, third,
and fourth grounds for Smith’s motion were procedurally barred and further argued that Smith’s
claim of ineffective assistance of appellate counsel should be denied because Smith did not allege
sufficient facts or otherwise prove prejudice or deficient performance.
        In its order entered on July 16, 2020, the district court denied Smith’s motion for
postconviction relief without an evidentiary hearing. The district court found that all claims except
for the claim of ineffective assistance of appellate counsel were procedurally barred, as such issues
either were or could have been argued on direct appeal. With respect to Smith’s claim that his
appellate counsel was ineffective, the court determined that Smith’s general assertions that his
appellate counsel failed “to research, brief, and argue issues appearing on the record” and “to
effectively present and argue issues” raised on direct appeal constituted only conclusions of fact


                                                 -2-
or law without sufficient support. The district court further found that Smith failed to demonstrate
he was prejudiced by appellate counsel’s performance or that the representation by his counsel
was deficient.
       Smith now appeals.
                                 III. ASSIGNMENTS OF ERROR
         Smith assigns four errors on appeal. Condensed and reordered, he claims the district court
erred in (1) denying his motion for postconviction relief without an evidentiary hearing, (2) not
allowing him to respond to the court’s order finding certain claims procedurally barred, and (3)
failing to appoint postconviction counsel.
                                  IV. STANDARD OF REVIEW
        Whether a claim raised in a postconviction proceeding is procedurally barred is a question
of law which is reviewed independently of the lower court’s ruling. State v. Hessler, 305 Neb. 451,
940 N.W.2d 836 (2020). In appeals from postconviction proceedings, an appellate court reviews
de novo a determination that the defendant failed to allege sufficient facts to demonstrate a
violation of his or her constitutional rights or that the record and files affirmatively show that the
defendant is entitled to no relief. State v. Jackson, 296 Neb. 31, 892 N.W.2d 67 (2017).
        An appellate court reviews the failure of the district court to provide court-appointed
counsel in a postconviction proceeding for an abuse of discretion. See State v. Oliveira-Coutinho,
304 Neb. 147, 933 N.W.2d 825 (2019).
                                          V. ANALYSIS
            1. DENIAL OF POSTCONVICTION RELIEF WITHOUT EVIDENTIARY HEARING
        Postconviction relief is available to a prisoner in custody under sentence who seeks to be
released on the ground that there was a denial or infringement of his or her constitutional rights
such that the judgment was void or voidable. State v. Newman, 300 Neb. 770, 916 N.W.2d 393
(2018). In a motion for postconviction relief, the defendant must allege facts which, if proved,
constitute a denial or violation of his or her rights under the U.S. or Nebraska Constitution, causing
the judgment against the defendant to be void or voidable. Id. In the absence of alleged facts that
would render the judgment void or voidable, the proper course is to overrule the motion for
postconviction relief without an evidentiary hearing. State v. Allen, 301 Neb. 560, 919 N.W.2d
500 (2018).
        A trial court must grant an evidentiary hearing to resolve the claims in a postconviction
motion when the motion contains factual allegations which, if proved, constitute an infringement
of the defendant’s rights under the Nebraska or federal Constitution. State v. Newman, supra. If a
postconviction motion alleges only conclusions of fact or law, or if the records and files in a case
affirmatively show the defendant is entitled to no relief, the court is not required to grant an
evidentiary hearing. Id. Thus, in a postconviction proceeding, an evidentiary hearing is not
required (1) when the motion does not contain factual allegations which, if proved, constitute an
infringement of the movant’s constitutional rights; (2) when the motion alleges only conclusions
of fact or law; or (3) when the records and files affirmatively show that the defendant is entitled to
no relief. Id.


                                                -3-
       With those principles in mind, we proceed to address the grounds for postconviction relief
alleged by Smith.
                      (a) Claims Regarding Evidence Sustaining Conviction
       Smith claimed two grounds for relief concerning the evidence brought at trial underlying
his conviction. His first ground for relief alleged:
               DEFENDANT IS CLAIMING THAT HIS CONVICTION AND SENTENCE OF
       FORGERY IS VOID OR VOIDABLE, AS DEFENDANT WAS AUTHORIZED BY
       ONE OF THE INDIVIDUALS NAMED ON THE CHECK TO REPRESENT HIS
       INTEREST WHEN SIGNING THE FINANCIAL INSTRUMENT.
               ....
               DEFENDANT IS CLAIMING THAT HIS RIGHTS UNDER THE NEBRASKA
       CONSTITUTION ARTICLE I SECTION 3 AND 11 WAS [sic] VIOLATED AND
       THOSE RIGHTS UNDER THE 6TH AND 14TH AMENDMENT TO THE UNITED
       STATES CONSTITUTION WAS [sic] VIOLATED DURING THE PROSECUTION OF
       THIS CASE.

Smith’s second ground for relief further alleged:
              DEFENDANT IS CLAIMING THAT HE IS ACTUALLY AND LEGALLY
       INNOCENT OF THE FORGERY CHARGE AND HABITUAL CRIMINAL
       ALLEGATION BEING DEFENDANT DID NOT WRITE, SIGN, USE OR REPRESENT
       EDWARD ERDMAN [sic] SIGNATURE ON ANY FINANCIAL INSTRUMENT.
              ....
              DEFENDANT IS CLAIMING A VIOLATION OF HIS RIGHTS UNDER
       ARTICLE I, SECTION 3 AND 11 OF THE NEBRASKA CONSTITUTION AND THE
       6TH AND 14TH AMENDMENT TO THE UNITED STATES CONSTITUTION.

         With respect to these grounds for relief, Smith asserted in his motion that he “relied on and
used the authorization of Lance Erdman with the good faith belief that [Ed] apporved [sic] use of
those checks that showed both were holder [sic] of the account.” Smith further claimed “the State
offered no evidence to show [he] used the name of ‘Edward Erdman’ for financial gain” and that
he “did not write, sign, or represent Edward Erdman.” Similarly, in his brief on appeal, Smith
argues the State failed to prove he acted without the authorization of a party named on the checks.
He also argues he could not have been convicted because he did not sign Ed’s name on the checks
or otherwise purport to represent Ed.
         In his second ground, Smith claimed that he is actually innocent of second degree forgery.
The essence of a claim of actual innocence is that the State’s continued incarceration of such a
petitioner without an opportunity to present newly discovered evidence is a denial of procedural
or substantive due process. State v. Dubray, 294 Neb. 937, 885 N.W.2d 540 (2016). The threshold
to entitle a prisoner to an evidentiary hearing on such a postconviction claim is extraordinarily
high. Id. Such a petitioner must make a strong demonstration of actual innocence because after a
fair trial and conviction, the presumption of innocence vanishes. Id.



                                                -4-
        We note that these two grounds for relief refer to evidence found by this court to be
sufficient in sustaining Smith’s conviction for second degree forgery. See State v. Smith, No.
A-18-461, 2019 WL 1749206 (Neb. App. Apr. 16, 2019) (selected for posting to court website).
Smith provides no new evidence to support his claim for an evidentiary hearing and solely asserts
the facts and evidence at issue could not support his conviction. As a result, we find the district
court did not err in denying postconviction relief without an evidentiary hearing on these bases.
See State v. Dubray, supra (claims of insufficiency of evidence that were or could have been raised
on direct appeal are procedurally barred from being raised in postconviction action; merely
attempting to relitigate issues decided at trial and affirmed on appeal does not make viable actual
innocence claim).
                              (b) Denial of Meaningful Direct Appeal
        In his third ground for relief, Smith claimed he was denied a meaningful direct appeal. He
specifically alleged:
                DEFENDANT IS CLAIMING THAT HE WAS DENIED AND DEPRIVED OF
        THE RIGHT TO PERFECT A MEANINGFUL DIRECT APPEAL ON ALL ISSUES
        APPEARING ON THE RECORD, AS DEFENDANT WAS NOT ALLOWED TO RAISE
        THAT THE AMENDED INFORMATION WAS DEFECTED [sic], NOT ALLOWED TO
        RAISE THAT HE WAS DENIED DEFENSE WITNESSES, NOT ALLOWED TO
        RAISE OR SHOW OTHER TRIAL COURT ERRORS THAT PREJURED [sic] THE
        DEFENSE, NOT ALLOWED TO ARGUE THAT COUNSEL FAILED TO OBJECT,
        FAILED TO FILE OTHER DEFENSE MOTION, ENTERED INTO A STEPULATION
        [sic] THAT SHIFTED THE BURDEN OF PROOF, AND FAILING TO INVESTIGATE.
                DEFENDANT IS CLAIMING THAT HE WAS DENIED RIGHTS UNDER
        ARTICLE I SECTION 23 OF THE NEBRASKA CONSTITUTION AND THE DUE
        PROCESS AND EQUAL PROTECTION CLAUSE OF THE 14TH AMENDMENT ON
        DIRECT APPEAL.

        As set forth previously, this court affirmed Smith’s conviction and sentence on direct
appeal and fully addressed the several errors assigned. Both his motion and his brief on appeal
assert only the bare allegation that he was prevented from raising particular issues appearing on
the record without any explanation as to why he could not have raised these issues on direct appeal
or what prevented him from doing so. Based on Smith’s claim that these issues appeared on the
record, these issues could have been assigned and argued on direct appeal. We therefore conclude
the district court did not err in denying postconviction relief without an evidentiary hearing on this
basis. See State v. Parnell, 305 Neb. 932, 943 N.W.2d 678, 2020) (motion for postconviction relief
cannot be used to secure review of issues which were or could have been litigated on direct appeal).
                            (c) Ineffective Assistance of Trial Counsel
       In his fourth ground for relief, Smith claimed he received ineffective assistance of trial
counsel. He specifically alleged:
               DEFENDANT IS CLAIMING A DENIAL OF EFFECTIVE ASSISTANCE OF
       TRIAL COUNSEL, AS TRIAL COUNSEL FAILED TO INVESTIGATE, FAILED TO


                                                -5-
       CONSULT WITH DEFENDANT PRIOR TO ENTERING INTO A STIPULATION
       WITH THE PROSECUTION, FAILED TO SUMMON OR DEPOSE DEFENSE
       WITNESSES, FDAILED [sic] TO OBJECT, FAILED TO TENDER A DEFENSE
       INSTRUCTION FOR THE JURY. TRIAL COUNSEL FAILED TO PROTECT
       DEFENDANT’S INTEREST DURING THE PROSECUTION.
             DEFENDANT IS CLAIMING A VIOLATION OF HIS RIGHTS UNDER
       ARTICLE I, SECTION 3 NAD [sic] 11 OF THE NEBRASKA CONSTITUTION, AND
       THE 6TH AMENDMENT TO THE UNITED STATES CONSTITUION.

In his motion, Smith further claimed trial counsel “failed to communicate, advise, and represent”
him at trial and sentencing, “failed to file any pretrial motions to address the Amended
Information” or “investigate the factual basis” of that information, “failed to make timely
objections and . . . tender a defense Instruction for the jury,” “failed to depose and call defense
witnesses to testify to [his] character and the relationship [Smith] had with Lance Erdman,” “failed
to present evidence to show the amount of $5000.00 as charged in the Amended Information was
not correct and that the money was in fact used for Lance’s interest,” “failed to investigate and
gather any evidence . . . to show defendant was not guilty of the crime as charge[d] in the Amended
Information,” and entered “into a stipulation with the State without his knowledge” that “was
prejudicial and resulted in evidentiary items” being “submitted to the jury . . . uncontested or
refuted.”
        We note that Smith argued several claims of ineffective assistance of trial counsel on direct
appeal to this court. He alleged his trial counsel was ineffective by (1) not moving for dismissal or
directed verdict, (2) not arguing or discussing with Smith that the evidence supported a theory of
attempted forgery, (3) failing to request a particular jury instruction on second degree forgery, (4)
failing to call witnesses Smith wanted to have testify, (5) failing to object to certain credit card
transaction evidence, and (6) failing to cross-examine Ed regarding a rent check. See State v. Smith,
supra. This court found that the record was sufficient on direct appeal to determine that Smith’s
trial counsel was not ineffective on those grounds. See id.
        While Smith interweaves new grounds for claims of ineffective trial counsel into his
motion for postconviction relief, the claims he has brought are procedurally barred. A motion for
postconviction relief asserting ineffective assistance of trial counsel is procedurally barred when
(1) the defendant was represented by a different attorney on direct appeal than at trial, (2) an
ineffective assistance of trial counsel claim was not brought on direct appeal, and (3) the alleged
deficiencies in trial counsel’s performance were known to the defendant or apparent from the
record. State v. Newman, 300 Neb. 770, 916 N.W.2d 393 (2018). As noted previously, Smith was
represented by a different attorney on direct appeal than his trial counsel. Further, these alleged
deficiencies in his trial counsel’s performance were either known to Smith or apparent from the
record. Therefore, the claims of ineffective assistance of trial counsel raised by Smith in his motion
either were or could have been brought on direct appeal, and these claims are procedurally barred.
See State v. Parnell, supra. The district court did not err in denying Smith’s motion for
postconviction relief without an evidentiary hearing on this basis.




                                                -6-
                          (d) Ineffective Assistance of Appellate Counsel
       In his final ground for relief, Smith claimed he received ineffective assistance of appellate
counsel. He specifically alleged:
                DEFENDANT IS CLAIMING THAT HE WAS DENIED HIS RIGHT TO
       EFFECTIVE ASSISTANCE OF APPELLANT [sic] COUNSEL, AS COUNSEL FAILED
       TO RESEARCH, BRIEF, AND ARGUE ISSUES APPEARING ON THE RECORD.
       Also, COUNSEL FAILED TO EFFECTIVELY PRESENT AND ARGUE THOSE
       ISSUES HE ELECTED TO RAISE, RESULTING IN DEFENDANT BEING DENIED A
       MEANINGFUL DIRECT APPEAL.

As we have previously noted, Smith had different appellate counsel on direct appeal than his trial
counsel. A claim of ineffective appellate counsel which could not have been raised on direct appeal
may be raised on postconviction review. State v. Parnell, supra.
         To prevail on a claim of ineffective assistance of counsel under Strickland v. Washington,
466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), the defendant must show that his or her
counsel’s performance was deficient and that this deficient performance actually prejudiced the
defendant’s defense. State v. Newman, supra. To show that counsel’s performance was deficient,
the defendant must show counsel’s performance did not equal that of a lawyer with ordinary
training and skill in criminal law in the area. Id. To show prejudice under the prejudice component
of the Strickland test, the defendant must demonstrate a reasonable probability that but for his or
her counsel’s deficient performance, the result of the proceeding would have been different. State
v. Newman, supra. A reasonable probability does not require that it be more likely than not that
the deficient performance altered the outcome of the case; rather, the defendant must show a
probability sufficient to undermine confidence in the outcome. Id.
         When a claim of ineffective assistance of appellate counsel is based on the failure to raise
a claim on appeal of ineffective assistance of trial counsel (a “layered” claim of ineffective
assistance of counsel), an appellate court will look at whether trial counsel was ineffective under
the Strickland v. Washington, supra, test. State v. Dubray, 294 Neb. 937, 885 N.W.2d 540 (2016).
If trial counsel was not ineffective, then the defendant was not prejudiced by appellate counsel’s
failure to raise the issue. Id.
         Smith generally alleges that his appellate counsel’s performance was deficient in failing to
research, brief, or argue issues on direct appeal and in not effectively presenting and arguing the
issues that were raised on direct appeal. As we have noted previously, Smith’s appellate counsel
assigned and argued several errors on direct appeal that this court addressed in full. See State v.
Smith, supra. While he alleges several claims appellate counsel did not raise on direct appeal that
we have previously set forth in this analysis, Smith does not suggest in either his motion for
postconviction relief or his brief on appeal how trial counsel’s or appellate counsel’s representation
did not match an attorney with ordinary training and skill in criminal law or how such deficiencies
demonstrate a reasonable probability of an incorrect result that would undermine confidence in the
outcome of his trial and direct appeal. To the extent Smith’s claims refer to appellate counsel’s
failure to raise certain issues on direct appeal, these allegations amount to conclusory assertions
that trial counsel and appellate counsel were ineffective because they did not undertake particular



                                                -7-
actions in the course of his trial and appeal. Smith’s allegations that appellate counsel did not
effectively present and argue the issues that were raised on direct appeal are likewise conclusory
assertions of deficient performance and prejudice.
        We therefore find the district court did not err in denying postconviction relief without an
evidentiary hearing on this basis. See State v. Sellers, 290 Neb. 18, 858 N.W.2d 577 (2015)
(conclusory allegations of ineffective assistance of counsel insufficient to establish prejudice
supported denial of postconviction relief without evidentiary hearing).
                          2. PROCEDURAL BARRING OF CERTAIN CLAIMS
       Smith claims the district court erred in applying the procedural bar against certain claims
because he was not allowed to respond to the court’s order or “to offer testimonial evidence.” Brief
for appellant at 25. As set forth previously, we found Smith’s claims regarding evidence
underlying his conviction, errors not assigned on direct appeal, and ineffective assistance of trial
counsel to be procedurally barred. The district court did not err in finding these claims procedurally
barred, and Smith’s claim that he could not respond to the court’s order or offer testimonial
evidence does not affect this court’s review. Smith’s argument therefore fails.
                                   3. APPOINTMENT OF COUNSEL
        Smith contends the district court abused its discretion in not appointing him postconviction
counsel. We note that, despite the record containing Smith’s “Motion for Appointment of
Postconviction Counsel,” the district court’s order denying postconviction relief did not expressly
deny this motion, and no order denying Smith counsel appears in the record before us. Where the
alleged errors in the postconviction petition before the district court are either procedurally barred
or without merit, thus establishing that the postconviction proceeding contained no justiciable issue
of law or fact, it is not an abuse of discretion to fail to appoint postconviction counsel for an
indigent defendant. State v. Oliveira-Coutinho, 304 Neb. 147, 933 N.W.2d (2019). As set forth
previously, Smith’s claims were either procedurally barred or without merit. We therefore
conclude the district court did not err in failing to appoint postconviction counsel for Smith.
                                        VI. CONCLUSION
       For the reasons stated above, we affirm the order of the district court denying Smith’s
motion for postconviction relief without an evidentiary hearing.
                                                                                    AFFIRMED.




                                                -8-